Citation Nr: 1453404	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder (claimed as low back pain), to include as due to service-connected post-operative left ankle disability.

3.  Entitlement to an initial rating higher in excess of 30 percent for anxiety/adjustment disorder.

4.  Entitlement to an initial rating higher than 10 percent for post-operative residuals of left ankle fracture.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of three Department of Veterans' Affairs (VA) Regional Offices (RO).  A December 2009 rating decision by the RO in St. Petersburg, Florida, granted service connection for the left ankle disability and assigned an initial 10-percent rating, effective in May 2009, and denied service connection for the low back disorder.  A June 2010 rating decision by the RO in New York City granted service connection for the anxiety/ adjustment disorder and assigned an initial 30-percent rating, effective in May 2009.  In an April 2011 rating decision, the RO in Newark, New Jersey, denied service connection for tinnitus.  The Veteran perfected separate appeals of his initial ratings and the denials.  The Newark RO exercises current jurisdiction of the claims file.

In light of the evidence of record, the Board also takes jurisdiction of the issue of individual unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a Board hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  At the hearing, the Veteran requested leave to submit additional medical evidence related to his claim under waiver initial Agency of Original Jurisdiction (AOJ) review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for tinnitus and a low back disability; entitlement to an initial rating higher than 50 percent for anxiety/adjustment disorder for the period from August 2011 forward; entitlement to an initial rating higher than 10 percent for left ankle fracture residuals; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to August 1, 2011, the Veteran's anxiety disorder manifested with occupational and social impairment due to reduced reliability and productivity.

CONCLUSION OF LAW

The requirements for an initial rating of 50 percent for anxiety/adjustment disorder for the period prior to August 1, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9440.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board; asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria and what evidence was needed to prove the service connection claim; and, held the record open for submission of additional evidence.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Analysis

An acquired mental disorder that manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9411.

A 50-percent evaluation will be assigned for an acquired mental disorder where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  Parenthetically, the Board notes VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g,. few friends, conflicts with peers or co-workers).

Veteran's Symptomatology

Overall, the preponderance of the evidence shows the Veteran's social and occupational impairment is characterized by reduced reliability and productivity due to such symptoms as chronic anxiety, depressed mood, and frequent panic attacks.  For the period prior to September 16, 2011, the Veteran's symptomatology has not deprived him of his ability to function independently or maintain substantially gainful employment.  His Global Assessments of Functioning (GAF) have been assessed as high as the mid-60s, and as low as the mid-40s.  The latter, however, has been rare.

A September 2009 VA outpatient entry notes the Veteran's initial presentation for outpatient mental health treatment.  The Veteran reported loss of his job due to his physical disability and poor sleep.  He denied any previous psychiatric treatment, though he did consult a psychologist while in college for relationship issues.  Mental status examination revealed intact judgment and abstract problem solving ability.  There was no evidence of hallucinations; delusions; suicidal or homicidal ideation; or, significant mood swings.  Axis V GAF was assessed as 60, and he was assigned to a therapist.

An undated letter from the Veteran's VA treating physician indicated anxiety and depression.  Passive suicidal ideation was noted, with no plan or intent and with no history of prior attempts.  A GAF score of 60 was assigned.

The Veteran was afforded a Compensation and Pension examination in January 2010.  The examination report reflects that the examiner conducted a review of the claims file as part of the examination.  At the time of the examination, the Veteran reported that he had worked as a stock broker but had been unable to work for the prior 13 months, and he was planning to attend school to prepare for another career.  He also reported private therapy several years earlier for anxiety, insomnia, and depression.  The examiner noted current medications of Ambien and Xanax.

The Veteran reported current symptoms of depression and anxiety due to his chronic pain.  The examiner opined the Veteran's depression and anxiety were in fact causally related to his chronic left ankle pain.  Mental status examination revealed the Veteran as appropriately dressed and groomed, and cooperative.  His motor activity was calm, his mood depressed, and his affect was anxious.  The Veteran's speech was normal, and there was no evidence of perceptual impairment or a thought disorder.  Thought content was also appropriate to the examination, and he denied suicidal and homicidal ideation.  The Veteran was oriented in all spheres; and, memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The Veteran reportedly was not engaged in any hobbies or personal interests.  He spent his free time with his family and girlfriend.  The Veteran appeared isolative as a byproduct of his anxiety and depression.

The examiner rendered Axis I diagnoses of mood disorder and anxiety and assessed Axis V GAF 49 due to isolation, sleep problems, and mood swings of depression and anxiety.  The examiner opined further that the Veteran's symptoms resulted in reduced reliability and productivity.  However, the Veteran's mental symptomatology, alone, did not impact his ability to engage in employment.

Upon receipt of the examination report and consideration of the other evidence of record, as noted in the Introduction, the June 2010 rating decision reflects the AOJ assigned an initial 30-percent rating.  The Board, however, finds the Veteran's symptoms more nearly approximate a 50-percent rating for reduced reliability and productivity.  38 C.F.R. §§ 4.1, 4.10.  The Board finds a 50-percent rating was approximated primarily on the basis of an April 2010 report of the Veteran's treating VA psychiatrist, A.S.N., M.D.  Dr. N noted the Veteran's symptoms had increased in severity since September 2009.  Dr. N noted the impairment due to continued depressed mood, anxiety, and panic attacks while at job interviews, which were not noted at the January 2010 examination.  Dr. N expressed confidence the Veteran could return to the work force in a different capacity.

The Board finds a higher, 70-percent, rating has not been met or approximated for the period prior to August 1, 2011, as the evidence of record shows that the Veteran's social and occupational impairment is not due to such serious symptoms as spatial disorientation, intermittent illogical speech, or psychotic features.  The Board notes the VA examiner's assessed GAF of 49 at the January 2010 examination, which is near the top end of the range 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The examiner appeared to focus on the Veteran's isolative tendencies outside his immediate family circle.  Although those tendencies may distinguish a 30-percent rating from one of 50 percent, the Board finds the Veteran's social impairment does not warrant a 70-percent rating.  See 38 C.F.R. § 4.126(b).

Also of significance, the January 2010 examination report notes that the Veteran has a girlfriend and an ongoing relationship with his mother and sister.  Further, while the Veteran manifested passive suicidal ideation in the report from his treating physician, in the sense that things might be easier if he died naturally, it was also noted that the Veteran was not suicidal, as he had no suicidal plan or intent.  In any event, this one symptom is not deemed to significantly define the Veteran's level of functioning.  As the file lacks evidence of deficiencies in most areas, this isolated finding does not, for any portion of the appeal period under consideration, warrant a higher evaluation. 

The evidence of record also showed that the Veteran remained independent in his activities of daily living.  He reported at the January 2010 examination that he needed assistance with dressing during cold weather, but that was not due to his psychiatric symptoms.

The outpatient records dated up to August 2011 show the Veteran's symptoms to have improved over those noted at the January 2010 examination and in the report from the Veteran's VA treating physician.  Those records show the Veteran to have started pursuit of a college degree and to have obtained temporary employment in consulting.  A June 2010 outpatient entry notes the Veteran's anxiety was better, and he had decided to cease all of his pain medications.  The entry also notes the Veteran was doing consulting in the area of investment banking.  A July 2010 entry notes the Veteran and his girlfriend were engaged to marry.  An October 2010 entry notes the Veteran worked 100 hours a week in investment banking in a six-month temporary position.  He also reported a 3.8 GPA.  His treating physician assessed a GAF of 65.

In light of all of the above, the Board finds that for the period up to August 1, 2011, the Veteran's anxiety/adjustment disorder has manifested with impairment due to reduced reliability and productivity and a 50-percent rating due to his symptoms of depressed mood, anxiety, panic attacks, and limited social relationships.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9440.  

The Board has also considered the appropriateness of referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board notes, however, that the Veteran's mental disability was assessed against the rating criteria for his mental symptomatology, which indicates the rating criteria describe and anticipate his disability.  This means the Veteran's mental disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a rating higher than the allowed 50 percent, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an evaluation not to exceed 50 percent for anxiety/adjustment disorder for the period prior to August 1, 2011, is granted, subject to the law and regulations governing the award of monetary benefits. 


REMAND

Records dated in August 2011 suggest a worsening of the Veteran's PTSD symptomatology.  Moreover, in addition to his testimony at the September 2011 hearing, the Veteran submitted a September 16, 2011private psychological evaluation that notes symptoms of significantly increased severity as compared to those discussed in the decision above.  He also testified he has a claim for Social Security disability benefits pending.  The Veteran also testified his left ankle manifested with instability and possible nerve damage.  Hence, the need for current examinations is indicated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The March 2013 audiologic examination reflects the examiner's opinion that the Veteran's reported tinnitus is not causally related to a hearing loss, as his hearing is normal.  The examiner noted that tinnitus may be related to factors other than hearing loss, but she did not indicate what those factors are, or whether any are present in the Veteran's case.

The Veteran claims entitlement to service connection for his low back disorder as due to his service-connected left ankle disability.  The AOJ did not afford him a VA examination.  He testified at the hearing that one of his doctors told him there is a causal relationship.  The Board finds an examination is needed before a decision on the merits.  38 C.F.R. §§ 3.159(a)(2), (c)(4), 3.310.

The claim for a TDIU is intertwined with the other claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran the status of his Social Security claim.  If adjudicated, any related records extant should be obtained from that agency.  The AOJ shall also ascertain whether the Veteran has received VA Vocational, Rehabilitation and Education benefits.  If so, please obtain the related records and include them in the claims file.

The AOJ shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his tinnitus, acquired mental disorder, left ankle disorder, and low back disorder since August 1, 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, send the claims file to the examiner who conducted the March 2013 audiologic examination.  Ask the examiner to list some of the factors other than hearing loss to which tinnitus can be related and whether any of them are present in the Veteran's case.  Please provide an explanation.

In the event the examiner who conducted the March 2013 examination is no longer available, refer the claims file to an equally qualified examiner.

3.  After the above is complete, the AOJ will arrange examinations by an appropriate examiner for the following purposes described below.  The claims file must be provided for review as part of the examination.

An examination to determine the current severity of the left ankle fracture residuals.  The August 2009 examination report is ambiguous as to whether the scar residual was painful on examination.  The examiner is asked to describe the scar in thorough detail.  In addition to assessing the range of motion of the left ankle, the examiner is requested to specifically address the extent, if any, of functional loss of use of the left ankle due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  These findings should be portrayed in terms of degrees of additional loss of motion. 

The examiner is also asked to assess the left ankle for symptoms of instability and any neurological symptoms; and, to opine whether there is at least a 50-percent probability the Veteran's left ankle renders him unable to obtain and maintain substantially gainful employment.

The AOJ shall also arrange for an examination of the Veteran's low back by an appropriate examiner.  Ask the examiner to determine if there is a currently diagnosed low back disorder associated with the Veteran's claimed low back pain.  If so, is there at least a 50-percent probability it is caused by the service-connected left ankle disability?  If the answer is, No, is there at least a 50-percent probability it aggravates-that is, chronically worsens, any currently diagnosed low back disorder?

The examiner is asked to provide a full explanation for any opinion rendered.

4.  After the above is complete, the AOJ will arrange an examination by an appropriate examiner to determine the current severity of the Veteran's anxiety/adjustment disorder.  The claims file must be provided for review as part of the examination.  In addition to an assessment of the Veteran's reported symptomology, the examiner is asked to opine whether there is at least a 50-percent probability the Veteran's acquired mental disorder renders him unable to obtain and maintain substantially gainful employment.  Please provide an explanation for any opinion rendered.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After all of the above is complete, the AOJ will then adjudicate the acquired mental disorder claim for the period remanded, and re-adjudicate the other claims de novo.  If the decision remains in any way adverse to the Veteran after the above, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.
  
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


